Citation Nr: 0420367	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed to be secondary to the service-connected 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to December 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran is currently service-connected for lumbar spine 
myositis with degenerative joint disease, and it is his 
assertion that he has developed a disability of the cervical 
spine related to his service-connected disability.  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The clinical record shows that the veteran underwent VA 
examination in February 2002 at which time, a medical opinion 
was offered to the effect that there was insufficient data in 
the service medical records or claims folder to state that 
the cervical spine condition is secondary to the lumbar spine 
condition.  The examiner noted that he was asked to provide 
an opinion as to whether the cervical condition is directly 
related to the lumbar condition.  The question posed to the 
examiner does not adequately express the matter in 
contention, as pointed out above.  Moreover, although a 
conclusive opinion may not be attainable, the Board notes 
that an opinion as to the medical probability would be 
helpful in this case.  In view of the foregoing, the case is 
remanded to the Board for the following actions:  

1.  The RO should return the claims 
folder to the physician who examined the 
veteran in February 2002 and he should be 
requested to provide an addendum to the 
February 2002 VA examination report which 
addresses the following question:

Is it at least as likely as not ( 
probability of 50 percent or more) 
that the veteran has a cervical 
spine disability that was either 
caused by or, if not directly caused 
by, was aggravated by his service-
connected lumbar spine disability.  
The reasoning for the opinion should 
be set forth in detail.  

If the examiner is not available to 
provide such an opinion, or if additional 
examination is deemed necessary, such 
examination should be accomplished.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Board observes that additional development is necessary prior 
to the completion of development made pursuant to its 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required by the appellant unless he 
receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



